EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mark L. Mollon on 16 February 2022.

The application has been amended as follows: 
In the claims (as filed 23 March 2020): 
Claim 1 now reads as follows: 
1. A stabilizer arm system comprising:
a stabilizer arm comprising
a plurality of successive articulating links each having a central passage; 
a plurality of successive length-adjustable links each having a central passage; and
a tension cable extending through the central passages between a proximal one of the length-adjustable links and a distal one of the articulating links; 
a base member capturing at least portions of two of the plurality of length-adjustable links corresponding to a desired extension length of the arm from the base member, wherein the base member is configured to be mounted to a supporting fixture; and 
a control mechanism movable between a retracted position and an extended position to selectably separate the captured length-adjustable links, thereby adjusting a tension in the tension cable and a rigidity of the stabilizer arm, 
wherein the length-adjustable links have opposite lateral sides, wherein each length-adjustable link has an index notch in a lateral side configured to engage the control mechanism. 

Claims 2 and 13 are canceled. 

Claim 3 now reads as follows: 
3. The stabilizer arm system of claim [[2]] 1 wherein the base member includes a slot longitudinally receiving the at least portions of two of the plurality of length-adjustable links so that the index notches of the two length-adjustable links engage the control mechanism within the slot. 

Claim 4 now reads as follows: 
4. The stabilizer arm system of claim 3 wherein the control mechanism comprises movable pins, wherein the movable pins are captured in the index notches. 

In claims 5, 7-12, and 14, “The stabilizer arm” now reads “The stabilizer arm system” 

Claim 6 now reads as follows: 
6. The stabilizer arm system of claim 5 wherein the lever further controls a penetration of the movable pins into the slot, thereby retaining the length-adjustable links into the slot. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the searched, pertinent prior art clearly shows by itself, or in combination with each other, a stabilizer arm system comprising a stabilizer arm comprising articulating and length-adjustable links, a base member capturing at least portions of two of the length-adjustable links, and a control mechanism that selectably separates the captured links to adjust a tension in a tension cable and a rigidity of the stabilizer arm, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 6,102,853 to Scirica et al. discloses a stabilizer arm system comprising a stabilizer arm comprising links 224 and a tension cable 226, shown in FIG. 15, a base member 218 capturing the links, and a control mechanism 212 that selectably separates the captured links to adjust a tension in the cable and a rigidity of the stabilizer arm. 
U.S. Patent No. US 6,338,738 to Bellotti et al. discloses an arm comprising links with nesting, toothed, arched ends, shown in FIG. 14. 
U.S. Patent No. US 6,581,889 to Carpenter et al. discloses a stabilizer arm comprising links 16 and a control mechanism that adjusts a tension in a tension cable, shown in FIGs. 1-2. 
U.S. Patent Application Publication No. US 2004/0242969 to Sherts et al. discloses a stabilizer arm comprising links 518 and a control mechanism that adjusts a tension in a tension cable, shown in FIG. 43. 
U.S. Patent Application Publication No. US 2009/0216232 to Buford, III et al. discloses an arm comprising links that are stiffened by a cable, shown in FIG. 59H. 

U.S. Patent Application Publication No. US 2016/0091138 to Agbodoe et al. discloses a stabilizer arm comprising links 28 and a tension cable 34, shown in FIG. 4A. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY L KAMIKAWA whose telephone number is (571)270-7276. The examiner can normally be reached M-F 10:00-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong, can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY L KAMIKAWA/Examiner, Art Unit 3775                         

/KEVIN T TRUONG/Supervisory Patent Examiner, Art Unit 3775